DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group III, claims 8-13, in the reply filed on Mar. 16, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden to examine all of the groups of inventions.  This is not found persuasive because it is a conclusory statement. Applicant gives no reason as to why there would be no search burden. Reasons supporting a finding of a search burden were set forth in paragraph 8 of the restriction requirement mailed on Feb. 25, 2022, and Applicant does not rebut these reasons.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Mar. 16, 2022.



Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Under the Supreme Court’s decision in Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014), a claim is indefinite if “viewed in light of the specification and prosecution history,” it does not “inform those skilled in the art about the scope of the invention with reasonable clarity.” Id. at 2129.

Claim 8 refers to a polymer made by the method of claim 1. Base claim 1 recites a method of polymerization with a “typical” haloalkane initiator. The claims and specification do not define the term “typical”, and to the examiner’s knowledge, the term “typical” is not a term of art. The claims and specification do not identify any characteristics of a haloalkane initiator that would serve to distinguish typical and atypical haloalkane initiators. The claims and specification thus do not inform those skilled in the art about the scope of the recited “typical” haloalkane initiator with reasonable clarity.
Claims 9-13 are dependent upon claim 8, and they are indefinite for the same reasons.

Claim 9 contains a reference on the third line of the claim to “the hydrophilic polymer”. The claim does not previously recite “a hydrophilic polymer”, and base claims 1 and 8 do not recite “a hydrophilic polymer”. The cited phrase in claim 9 therefore lacks proper antecedent basis.

Claim 11 refers to an average molecular weight of a polymer and subsequently refers to a numerical range of weight percentages. The unit of weight percentage is not a unit of molecular weight. The claim thus does not set forth the scope of the recited molecular weight with reasonable clarity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764